MaRshall, J.
Counsel for appellant concede, as tbe fact is, that if the deceased was a policeman, within the meaning of the Workmen’s Compensation Law, and appellant is liable if he 'was injured, while engaged, as such, in endeavoring to enforce a state law from which the village derived no special benefit in its corporate capacity, the judgment is right and should be affirmed. Therefore, counsel at the outset in their brief, say the only question it is desired to raise is whether a village marshal is a .policeman within the meaning of such law,' suggesting that such question really covers the two matters.
Counsel’s suggestion as to the scope of the single question is supported by West Salem v: Industrial Comm. 162 Wis. 57, 155 N. W. 929, where this court held that if a policeman is injured in performing a duty incident to his office, whether it is that of enforcing a municipal ordinance or of enforcing a penal law of the state, he is such official under sec. 2394 — 7, Stats., which provides that policemen shall be deemed employees within the meaning of sub. (1) of such section. The one whose injury was the subject of that action was engaged, when injured, in the enforcement of a state law, and the point was made that there could be no recovery; but the court decided otherwise. The infirmity in the contention to the contrary is obvious. A policeman is deemed to be an employee, as we have seen, and see. 2394 — 3 provides for liability of the employer for the accidental injury and consequent death of the employee “where, at the time of the accident, the employee is performing service growing out of and incidental to-his employment.” No exception is made. Therefore, it can make no difference whether a policeman, in the line of his duty, is engaged in the enforcement of a state law, or of a *444municipal ordinance, when injured. It is within the scope of the powers and duties of a village peace officer, empowered as the marshal was in the particular instance, to do what the deceased did at the time of, and which resulted in, his injury. That seems to be conceded; but if not, there can be no fair doubt about it. So if he was a policeman within the meaning of the Workmen’s Compensation Law, as counsel so freely concede, we need not go further in considering the case.
Though we have been favored with quite a lengthy argument on the questions suggested on behalf of appellant, in view of what the court has heretofore decided, it is not thought best or necessary to review such argument in reaching the right of the matter involved. This case, as we view it, does not present any new question. In State ex rel. Brown v. Appleby, 139 Wis. 195, 120 N. W. 861, it was held that a municipal marshal, in the broad general sense, is a policeman; that it is the nature of the duties of the place and not, necessarily, the title of the incumbent, which is the determining factor as to what such incumbent is. That was followed in West Salem v. Industrial Comm. 162 Wis. 51, 155 N. W. 929, where it was distinctly held that a village marshal, in doing police duty, is, in respect thereto, a policeman and hence an employee, under the Workmen’s Compensation Law.
The decisions referred to certainly cover this case in respondents’ favor at all points. To go further and discuss the matter at length and with the degree of detail which the arguments of counsel invite, would rather tend to confuse than to illumine, and take from the otherwise value of the decision rendered, as a precedent. We will therefore rest the result on the previous determinations; assuring counsel, however, that we do not fail to appreciate the labor they have bestowed upon the case and have not omitted to examine their briefs with care to see if there is anything therein not covered by our former decisions.
We may well say here, what has been, in terms, or effect, said many times before, that the Workmen’s Compensation *445Law is a humane remedial enactment, which was placed upon ■our statute books to give vitality to the idea that personal injury losses incident to employee service, are as much a part of the labor cost of such service as wages paid and should, in some practicable way, be so treated. Therefore the legislative language used in the act to that end should be as liberally construed to effect the beneficent purpose intended, as it reasonably can be. It is useless to try to minimize the scope of such language by confining the meaning of words to any technical signification. Rules of strict construction are not applicable to the law, as the results of the many cases which have come to this court amply illustrate, and should efficiently operate to prevent litigation grounded on logic which would narrow the scope of the enactment. Construction, where construction is permissible, which will give to the law its fullest reasonable scope, is thought to be what is required to carry out the legislative purpose, in harmony with what was said in Sadowski v. Thomas F. Co. 157 Wis. 443, 449, 146 N. W. 770.
By the Court. — The judgment is affirmed.